DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments dated 7/27/2022 with respect to claim(s) 1, as to the point that the applied prior art, Lew does not teach the composition includes the content of the erosion reducing agent is equal or more than 0.1 wt%, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicants also argue that Lew’s stabilizer is used to extend the pot-life of the oxidizing agents not for reducing erosion. 
In response, examiner states that such argument is not persuasive because a component used in a composition does not have to have the same property as the applicant’s one. It has been held that a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430 (CCPA 1977); In re Swinehart 169 USPQ 226 (CCPA 1971).
Applicants further argue that Lew’s stabilizer citric acid is a free radical quencher and are present in small quantities and the small quantities refers to typically less than 25 ppm or 20 ppm according the teaching of Lew in [0143].
In response, examiner states that such small quantity is for “tin” but not for the citric acid as the stabilizer.
Applicants further argue that how does a person skilled in the art interpret a pH value of a composition is an intended use of that composition.
In response, examiner states that it is not just “the pH value” of a composition is intended use but the limitation of the pH at one hour after addition of 0.0001 wt% to 2 wt% of tungsten is equal and greater than 4” is the intended use of the composition. Additionally, the content of tungsten is not a positive recitation of a component of the CMP composition, only present, after 1 hour of the use of the composition during polishing of tungsten, and therefore, such limitation is an intended use of the CMP composition.
However, a modified rejection as follows:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 and 17-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lew et al (US 2016/0122590 A1) in view of Lee et al (US 2004/0244911).
Lew discloses a tungsten chemical mechanical polishing composition [0020], comprising:
	0.0 wt% - 20 wt% particles [0021], [0066] (e.g. colloidal silica [0056]), which overlaps with the cited range, and overlapping ranges are prima-facie obvious; see MPEP 2144.05.  
0.5-10 wt% oxidizing agent [0023], [0081] (e.g.,  hydrogen peroxide [0068]; urea peroxide [0073]), which overlaps with the cited range;
0.01-5 wt% activator [0022], [0084], [0110] (metal iron coated particles such as ferric acetate [0099]), which is within the cited range.
Lew discloses the composition comprises stabilizing agent for stabilizing the oxidizing agent hydrogen peroxide [0141]-[0143]; and suitable stabilizing agent comprises organic acids, such as adipic acid, phthalic acid, citric acid, malonic acid, orthophthalic acid; and, phosphoric acid; substituted or unsubstituted phosphonic acids, i.e., phosphonate compounds; nitriles; and other ligands, such as those that bind the activator material and thus reduce reactions that degrade the oxidizing agent, or combinations thereof [0148]; and aforesaid citric acid resemble as the claimed “erosion reducing agent” because this is the exactly same one as the applicant’s erosion agent as recited in the instant claim 4.
The (“stabilizers” such as citric acid [0148]), having at least one functional group with pKa equal to or greater than 4 (citric acid is the same component as in the instant invention, and therefore is expected to have the same properties; When the structure recited in a reference is identical or substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.); and
water [0025], 
wherein a pH of the CMP polishing composition is 4 to 10, 5-9 or 6-8 [0026], with examples including 7 and 9 (Table IV, two right columns).  These ranges overlap with the cited range; and overlapping ranges are prima-facie obvious; see MPEP 2144.05.
Lew fails to explicitly disclose the pH 1 hour after addition of 0.0001-2 wt% tungsten.  However, Lew discloses the same composition as now claimed, and therefore it is expected to have the same properties, including that of pH 1hour after addition of tungsten, as cited.  (When the structure recited in a reference is identical or substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  See MPEP 2112.01 I.  When a chemical composition is the same as another composition, then the compositions must have the same properties.  See MPEP 2112.01 II.)  
The preamble phrase “for reduced oxide erosion” is treated as a limitation of intended use and given little patentable weight.
Lew fails to explicitly disclose that the claimed content (equal to 0.01 wt% or greater) of the stabilizer, citric acid (resemble as the claimed “erosion reducing agent”).
However, Lee et al teach a CMP slurry composition, where hydrogen peroxide is used as an oxidant, the oxidizing power of a slurry composition becomes lower depending on time due to the decomposition of hydrogen peroxide. Non-limiting examples of such carboxylic acid include acetic acid, citric acid, glutaric acid, glycolic acid, formic acid, lactic acid, malic acid, maleic acid, oxalic acid, phthalic acid, succinic acid, and tartaric acid, while malic acid being most preferred. The content of carboxylic acid in a slurry composition of the present invention is preferably 0.1-10 wt %, more preferably 0.1.about.2 wt % [0024]; and aforesaid range is overlapping the claimed range and the overlapping ranges are prima-facie obvious, see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Lee et al’s teaching of introducing the disclosed amount of citric acid as stabilizing the oxidant into Lew et al’s teaching for enhancing the reproducibility of polishing performance and the storage stability of a slurry composition as taught by Lee et al.	
 As to claims 2-8, see the rejection of claim 1.  Further as to claim 8, Lew discloses to include hydrogen peroxide (Table IV).
As to claims 17-24, see the corresponding rejections of claims 1-8.  Lew discloses the system having a polishing pad, including polishing tungsten and dielectric material as cited in claim 17 [0159], [0178].  In addition, as to claim 18, Lew discloses a silicon oxide derived from tetraethylorthosilicate [0160].
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/           Primary Examiner, Art Unit 1713